[Cite as State v. Geddes, 2021-Ohio-4115.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             FAYETTE COUNTY




 STATE OF OHIO,                                    :      CASE NO. CA2021-01-001

         Appellee,                                 :           OPINION
                                                               11/22/2021
                                                   :
   - vs -
                                                   :

 CHARLES R. GEDDES, JR.,                           :

         Appellant.                                :




      CRIMINAL APPEAL FROM FAYETTE COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 20200013



Jess C. Weade, Fayette County Prosecuting Attorney, and Sean M. Abbott, Assistant
Prosecuting Attorney, for appellee.

Steven H. Eckstein, Fayette County Public Defender, for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, Charles R. Geddes, Jr., appeals his conviction in the Fayette

County Court of Common Pleas for having weapons while under disability.

        {¶ 2} In January 2020, a parole officer in Fayette County received information that

Geddes was in possession of firearms and other prohibited contraband while released on

postrelease control. On January 8, 2020, a search of Geddes' residence was conducted
                                                                    Fayette CA2021-01-001

and an operable firearm was discovered in the home. After the search, the Fayette County

Grand Jury indicted Geddes for having weapons while under disability in violation of R.C.

2923.13. The disability stemmed from Fayette County Court of Common Pleas Case No.

CRI20110189, a case in which the court found by clear and convincing evidence that

Geddes was a mentally ill person subject to hospitalization by court order. Geddes pled not

guilty to the charge and the matter proceeded to a jury trial on January 13, 2021.

       {¶ 3} During trial, the state presented testimony from a senior parole officer,

Sergeants Andrew Parks and John Fausnaugh with the Fayette County Sheriff's Office, and

the Fayette County Clerk of Court. The parole officer and Sergeant Parks testified regarding

the search of Geddes' residence and the discovery of the firearm, as well as their discovery

of ammunition, BB guns, a sword, and several bows and arrows in the residence. Sergeant

Fausnaugh testified that he examined the firearm and determined that it was operable.

       {¶ 4} The Clerk's testimony focused on Case No. CRI20110189, the case in which

Geddes was adjudicated a mentally ill person subject to hospitalization by court order. The

Clerk testified that her office is the record keeper for the Common Pleas Court, and that all

filings and judgment entries go through her office.      The Clerk then authenticated the

judgment entry from Case No. CRI20110189 that designated Geddes a mentally ill person

subject to hospitalization by court order. The judgment entry was admitted into evidence

as State's Exhibit 1.

       {¶ 5} On cross-examination, Geddes attempted to question the Clerk regarding

other documents in the Case No. CRI20110189 case file. Specifically, Geddes sought to

question the Clerk regarding a judgment entry from 2015, which allegedly "declared that

[Geddes] was no longer a mentally ill person subject to hospitalization by the court and that

his commitment had been terminated." Upon objection by the state, the trial court did not

allow Geddes to cross-examine the Clerk regarding the 2015 judgment entry, subject to a

                                             -2-
                                                                     Fayette CA2021-01-001

proffer of the document by the defense and review by the court. After the state's case-in-

chief, and outside the presence of the jury, Geddes' counsel proffered a copy of the 2015

judgment entry into the record, and argued that, in light of the "determination letter," Geddes

believed he was permitted to possess firearms and that he was not on notice that he

remained under disability.

       {¶ 6} After a discussion with counsel, the trial court concluded the 2015 judgment

entry was not relevant. The court indicated that simply because Geddes was released from

hospitalization did not automatically relieve him from his disability to possess a firearm. The

court further stated that neither the court nor the jury had received any evidence establishing

the disability had been relieved and that the 2015 judgment entry did not have any effect

on his ability to possess firearms.

       {¶ 7} The defense then rested without presenting any witnesses. The trial court

instructed the jury regarding the charge, including an instruction that "[y]ou need not find

that the defendant currently meets the definition of a mentally ill person but only at the time

alleged he had previously been found to be a mentally ill person subject to court order."

       {¶ 8} After deliberation, the jury found Geddes guilty of having weapons while under

disability. The trial court then sentenced Geddes to 30 months in prison.

       {¶ 9} Geddes now appeals, raising the following assignment of error for our review:

       {¶ 10} DEFENDANT-APPELLANT WAS DEPRIVED OF DUE PROCESS OF LAW,

THE RIGHT TO PRESENT EVIDENCE IN HIS DEFENSE, IN VIOLATION OF ARTICLE I,

SECTION 16 AND ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION AND THE

SIXTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION.

       {¶ 11} Geddes argues the trial court abused its discretion and denied him the

constitutional right to present a complete defense in ruling that R.C. 2923.13 requires a

disability be relieved by operation of R.C. 2923.14 and by excluding the 2015 judgment

                                              -3-
                                                                      Fayette CA2021-01-001

entry showing that his status as a mentally ill person subject to hospitalization by court order

had been terminated.

       {¶ 12} We review a trial court's decision to admit or exclude evidence for an abuse

of discretion. State v. Grindstaff, 12th Dist. Clermont No. CA2013-09-074, 2014-Ohio-2581,

¶ 21. "A reviewing court should not disturb evidentiary decisions in the absence of an abuse

of discretion that has created material prejudice." Id., citing State v. Boles, 12th Dist. Brown

No. CA2012-06-012, 2013-Ohio-5202, ¶ 14. An abuse of discretion connotes more than

an error of law or judgment; it implies that the trial court's decision was unreasonable,

arbitrary, or unconscionable. Id.

       {¶ 13} Generally, relevant evidence is admissible and irrelevant evidence is

inadmissible. Evid.R. 402. Relevant evidence is defined as evidence "having any tendency

to make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence." Evid.R. 401.

       {¶ 14} A reviewing court may not override a trial court's determination that certain

evidence is relevant or irrelevant simply because it disagrees with the trial court. State v.

Redwine, 12th Dist. Brown No. CA2006-08-011, 2007-Ohio-6413, ¶ 16, citing State v.

Hancock, 108 Ohio St.3d 57, 2006-Ohio-160, ¶ 129. "'The issue of whether testimony or

evidence is relevant or irrelevant, confusing or misleading, is best decided by the trial judge,

who is in a significantly better position to analyze the impact of the evidence on the jury.'"

Id., quoting Renfro v. Black, 52 Ohio St.3d 27, 31 (1990).

       {¶ 15} Geddes was charged with having weapons while under disability in violation

of R.C. 2923.13(A)(5). The statute states, in relevant part, that "[u]nless relieved from

disability under operation of law or legal process, no person shall knowingly acquire, have,

carry, or use any firearm or dangerous ordnance, if * * * the person * * * has been found by

a court to be a mentally ill person subject to court order[.]"

                                              -4-
                                                                     Fayette CA2021-01-001

       {¶ 16} The statutory procedure for relief from disability is established by R.C.

2923.14(D), which provides that,

              the court may grant the applicant relief pursuant to this section,
              if all of the following apply:

              (1)(b) If the disability is based upon a factor other than an
              indictment, a conviction, or an adjudication, that factor no longer
              is applicable to the applicant[;]

              (2) The applicant has led a law-abiding life since discharge or
              release, and appears likely to continue to do so[;]

              (3) The applicant is not otherwise prohibited by law from
              acquiring, having, or using firearms.

       {¶ 17} Here, there is no dispute that Geddes was adjudicated a mentally ill person

subject to hospitalization by court order in 2012 and was subject to a weapons disability

pursuant to R.C. 2923.13(A)(5) based upon that finding. The issue in this appeal is whether

that weapons disability was relieved in 2015 when the trial court determined Geddes was

no longer a mentally ill person subject to hospitalization by court order and terminated his

commitment. Geddes argues that due to his release in 2015, he was relieved from disability

"under operation of law or legal process" pursuant to R.C. 2923.13(A). Specifically, Geddes

claims that the statute's use of the phrase "has been found" indicates that a person's status

can be changed by subsequent legal action. Thus, Geddes argues the 2015 determination

that he is not a mentally ill person subject to court order supersedes the 2012 entry

adjudicating him as such and relieved him of any existing disability attached to that finding.

       {¶ 18} After a review, we disagree with Geddes' interpretation of R.C. 2923.13.

When interpreting a statute, "[i]f the statutory language is clear and unambiguous, we apply

it as written, giving effect to its plain meaning." State v. Bryant, 160 Ohio St.3d 113, 2020-

Ohio-1041, ¶ 12, citing In re Estate of Centorbi, 129 Ohio St.3d 78, 2011-Ohio-2267, ¶ 14.

By the plain reading of the statute, the weapons disability within R.C. 2923.13(A)(5) arises


                                              -5-
                                                                       Fayette CA2021-01-001

from a trial court's determination that a person is a mentally ill person subject to court order.

The statute does not, as Geddes claims, limit the disability to the continuation of that status

or lift the disability if that status terminates. Rather, the statute requires an individual, like

Geddes, who has been found to be mentally ill subject to court order, to obtain relief via

operation of law or legal process.

       {¶ 19} Although Geddes claims the 2015 judgment entry eliminated his disability "by

operation of law or legal process," the judgment entry does not state he was relieved from

disability or that his prior adjudication was improper or unlawful in any way. Geddes has

not directed this court to any authority to suggest that the termination of his status as a

mentally ill person subject to court order constitutes relief from the weapons disability "under

operation of law or legal process," nor has this court located any such authority after a

review. Consequently, simply because Geddes was later determined not to be a mentally

ill person subject to court order does not negate the fact that he previously "has been"

adjudicated as such in accordance with R.C. 2923.13(A)(5).

       {¶ 20} Accordingly, while we agree with Geddes that the plain meaning of R.C.

2923.13 permits relief from a weapons disability by means other than the procedure set

forth in R.C. 2923.14, we decline to find that such means exist in the instant case. See

State v. T.J.D., 2d Dist. Montgomery No. 28592, 2020-Ohio-3745, ¶ 32-33 (indicating the

act of sealing the record of a felony drug conviction or a pardon could be considered an

"operation of law or legal process" that relieves a weapons disability imposed under R.C.

2923.13).

       {¶ 21} The record also reflects that Geddes failed to avail himself of any potential

relief pursuant to R.C. 2923.14. As noted above, R.C. 2923.14 provides a statutory scheme

for requesting relief in instances where, such as here, the weapons disability is based upon

a factor that is no longer applicable to the applicant. R.C. 2923.14(D)(1)(b). However, even

                                               -6-
                                                                     Fayette CA2021-01-001

if the 2015 judgment entry was admissible, and Geddes could show that he is no longer a

mentally ill person subject to court order, non-applicability is only one of the three elements

Geddes was required to establish in order to be entitled to relief. Id. Specifically, Geddes

was also required to demonstrate that he has led a law-abiding life since discharge or

release and appears likely to continue to do so, and that he is not otherwise prohibited by

law from acquiring, having, or using firearms. Id. As a result, we find that the termination

of Geddes' status as a mentally ill person subject to hospitalization by court order, as

reflected in the 2015 judgment entry, is not legally sufficient pursuant to R.C. 2923.13 or

2923.14 to relieve him from the weapons disability.

         {¶ 22} Lastly, to the extent Geddes claims his due process rights were violated

because he was not on notice of his disability to possess a firearm, and believed his

disability was resolved in light of the 2015 judgment entry, the Ohio Supreme Court has

rejected the argument that knowledge of a disability is a required element under R.C.

2923.13. State v. Johnson, 128 Ohio St.3d 107, 2010-Ohio-6301, ¶ 43 ("the offense of

having weapons while under disability as defined by R.C. 2923.13" requires the state "to

prove knowing possession but" need not "prove a culpable mental state").

         {¶ 23} Considering our analysis above, we further find that the trial court did not

abuse its discretion in finding the 2015 judgment entry was not relevant. As discussed

above, the 2015 judgment entry merely establishes that Geddes' status as a mentally ill

person subject to hospitalization by court order was terminated in 2015. Such evidence

has no relevance to whether Geddes was adjudicated a mentally ill person subject to

hospitalization by court order in 2012 and was prohibited from possessing a firearm on that

basis.    Additionally, because the subsequent termination of that status is not legally

sufficient to relieve Geddes from the weapons disability pursuant to R.C. 2923.13 or

2923.14, the entry is also not relevant toward proving he was relieved from the weapons

                                              -7-
                                                                  Fayette CA2021-01-001

disability.   Therefore, because the evidence would not prove or disprove any fact of

consequence in this case, the trial court did not abuse its discretion in concluding the

judgment entry was not relevant.

        {¶ 24} As such, we find the trial court did not err and Geddes was not deprived of

due process when the court excluded the 2015 judgment entry and prohibited Geddes from

questioning the Clerk regarding that entry. Finding no merit to Geddes' arguments, we

overrule his assignment of error.

        {¶ 25} Judgment affirmed.


        S. POWELL and BYRNE, JJ., concur.




                                            -8-